Name: Commission Regulation (EEC) No 388/92 of 18 February 1992 laying down detailed rules for implementation of the specific arrangements for the supply of cereal products to the French overseas departments (FOD) and establishing the forecast supply balance
 Type: Regulation
 Subject Matter: trade;  tariff policy;  overseas countries and territories;  plant product
 Date Published: nan

 Avis juridique important|31992R0388Commission Regulation (EEC) No 388/92 of 18 February 1992 laying down detailed rules for implementation of the specific arrangements for the supply of cereal products to the French overseas departments (FOD) and establishing the forecast supply balance Official Journal L 043 , 19/02/1992 P. 0016 - 0018 Finnish special edition: Chapter 3 Volume 41 P. 0004 Swedish special edition: Chapter 3 Volume 41 P. 0004 COMMISSION REGULATION (EEC) No 388/92 of 18 February 1992 laying down detailed rules for implementation of the specific arrangements for the supply of cereal products to the French overseas departments (FOD) and establishing the forecast supply balanceTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3763/91 of 16 December 1991 introducing specific measures in respect of certain agricultural products for the benefit of the French overseas departments (1), and in particular Article 2 (6) thereof, Whereas Commission Regulation (EEC) No 131/92 (2) lays down common detailed rules for implementation of the specific arrangements for the supply of certain agricultural products to the French overseas departments (FOD); Whereas Commission Regulation (EEC) No 3719/88 (3), as last amended by Regulation (EEC) No 92/91 (4), lays down in particular detailed rules for import licences; whereas Commission Regulation (EEC) No 891/89 (5), as last amended by Regulation (EEC) No 3562/91 (6), lays down additional and exceptional detailed rules specific to the cereals sector; Whereas, in order to take account of the trade practices specific to the cereals sector, and of the special nature of trade in bran, provision should be made for detailed rules supplementing or derogating from the provisions of Regulation (EEC) No 131/92; Whereas, pursuant to Article 2 of Regulation (EEC) No 3763/91, the forecast supply balance for cereals products for the FOD should be drawn up; whereas this balance should make it possible to interchange the quantities planned for the products in question and, if the need arises, to increase the overall quantity fixed for feed grain during the course of the financial year; Whereas provision should be made for the Member State to designate the competent authority for issuing import licences and aid certificates, and for handling aid applications and payments; Whereas provision should be made for a timetable for submitting licence and certificate applications, and for establishing admissibility requirements for these applications, in particular as regards the lodging of securities; whereas, in addition, the period of validity of import licences and aid certificates should be fixed in accordance with supply needs and the requirements of sound administration by granting, given the local situation in the FOD, a longer period of validity for aid certificates; Whereas provision should be made for the adjustment of the aid granted for the supply of cereal products originating in the Community on the basis of the difference in the threshold price of the product in question between the month of application for aid certificates and the month in which the certificates are used, in order to prevent, before the harvest, supply commitments which benefit from aid for the new marketing year, and to take account of the practices in the cereals sector; Whereas, to ensure the sound administration of the supply arrangements, additional requirements should be laid down for the release of the security; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 1. Pursuant to Article 2 of Regulation (EEC) No 3763/91, the forecast supply balance quantities eligible for exemption from duties on imports from third countries or for Community aid shall be as specified in the Annex. 2. Without prejudice to any increase during the course of the financial year of the overall quantity fixed for feed grain, the respective quantities fixed for one or other of the cereals in question may be exceeded by a maximum of 20 % provided the overall quantity is adhered to. Article 2 The Member State shall designate the competent authority for: (a) issuing the import licence provided for in Article 2 of Regulation (EEC) No 131/92; (b) issuing the aid certificate provided for in Article 3 of that Regulation; and (c) payment of the aid to the operators concerned and the administration of securities. Article 3 The provisions of Regulation (EEC) No 131/92 shall apply mutatis mutandis. Article 4 1. Applications for licences and certificates shall be submitted to the competent authority during the first five working days of each month. Licence or certificate applications shall be admissible only if: (a) they do not exceed the maximum quantity available for each time limit for submitting licence of certificate applications; (b) prior to expiry of the time limit laid down for submission of licence and certificate applications, proof has been provided that the party concerned has lodged a security. The security amount shall be ECU 25 per tonne. 2. If licences and certificates are issued for quantities less than the quantities applied for, as a result of a single reduction coefficient being fixed, operators may withdraw their applications in writing within a time limit of one working day following the date on which the reduction coefficient is fixed. Article 5 1. The period of validity of import licences shall expire on the last day of the month following the month in which they were issued. 2. The period of validity of aid certificates shall expire on the last day of the second month following the month in which they were issued. Article 6 The amount of aid shall be adjusted on the basis of the difference in the threshold price of the cereal in question between the month in which aid certificates are applied for and the month in which each entry on the certificate has been made. Article 7 Securities shall be released if and when: (a) the competent authority has not granted an application; (b) the operator has withdrawn his application in accordance with Article 4 (2); (c) proof has been provided that the licence or certificate has been used; the security shall than be released in proportion to the quantities entered on the licence or certificate; (d) proof has been provided that the product concerned has become unsuitable for use or it has not been possible to carry out the operation as a result of force majeure. Article 8 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 February 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 356, 24. 12. 1991, p. 1. (2) OJ No L 15, 22. 1. 1992, p. 13. (3) OJ No L 331, 2. 12. 1988, p. 1. (4) OJ No L 11, 16. 1. 1991, p. 11. (5) OJ No L 94, 7. 4. 1989, p. 13. (6) OJ No L 336, 7. 12. 1991, p. 30. ANNEX CEREALS SUPPLY BALANCE FOR THE FOD FOR 1992 First half of 1992 (in tonnes) Cereals originating in third countries (ACP/developing countries) or EEC Common wheat Barley Maize Guadeloupe 30 000 5 000 10 000 Martinique 5 000 5 000 10 000 French Guiana 1 000 500 1 000 RÃ ©union 20 000 10 000 50 000 TOTAL 56 000 20 500 71 000 147 500 Second half of 1992 (in tonnes) Cereals originating in third countries (ACP/developing countries) or EEC Common wheat Barley Maize Guadeloupe 30 000 5 000 10 000 Martinique 5 000 5 000 10 000 French Guiana 1 000 500 1 000 RÃ ©union 20 000 10 000 50 000 TOTAL 56 000 20 500 71 000 147 500